Order                                                                                        Michigan Supreme Court
                                                                                                   Lansing, Michigan

  February 4, 2020                                                                                  Bridget M. McCormack,
                                                                                                                   Chief Justice

  159494-5(55)                                                                                            David F. Viviano,
                                                                                                          Chief Justice Pro Tem

                                                                                                        Stephen J. Markman
  HOLY TRINITY ROMANIAN ORTHODOX                                                                             Brian K. Zahra
  MONASTERY and ADRIAN M. LUPU-LEICA,                                                                  Richard H. Bernstein
            Plaintiffs-Appellants,                                                                     Elizabeth T. Clement
                                                                                                       Megan K. Cavanagh,
                                                                                                                        Justices
  v                                                                 SC: 159494
                                                                    COA: 342844
                                                                    Washtenaw CC: 17-000876-CB
  ROMANIAN ORTHODOX EPISCOPATE OF
  AMERICA,
             Defendant-Appellee.
  ___________________________________________/

  ROMANIAN ORTHODOX EPISCOPATE OF
  AMERICA,
           Plaintiff-Appellee,
  and
  WILLIAM G. POPP, a/k/a NATHANIAL POPP,
  and BISHOP OF THE ROMANIAN ORTHODOX
  EPISCOPATE OF AMERICA,
             Plaintiffs,
  v                                                                 SC: 159495
                                                                    COA: 342846
                                                                    Washtenaw CC: 17-000904-CB
  HOLY ASCENSION ORTHODOX CHRISTIAN
  MONASTERY, HOLY TRINITY ROMANIAN
  ORTHODOX MONASTERY, ADRIAN LUPU-
  LEICA, DORIAN CONTY, SEBASTIAN STEFAN
  DUMITRASCU, and IOAN IRINEU DUVLEA,
             Defendants-Appellants.
  ___________________________________________/

         On order of the Court, the motion for reconsideration of this Court’s September
  30, 2019 order is considered, and it is DENIED, because we are not persuaded that
  reconsideration of our previous order is warranted. MCR 7.311(G).




                           I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                     foregoing is a true and complete copy of the order entered at the direction of the Court.
                           February 4, 2020
         a0127
                                                                               Clerk